Citation Nr: 0104835	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-00 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel



INTRODUCTION

The veteran had active military service from September 1950 
to November 1970.  The veteran died in March 1998.  
The surviving spouse is the appellant.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision from the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for the cause of 
the veteran's death.  


REMAND

The appellant and the veteran's two sons assert that the 
veteran incurred hepatitis during service that led to the 
end-stage cirrhosis that contributed to his death.  According 
to lay statements, the veteran returned from Vietnam on 
emergency leave sometime in the late 1960s to attend the 
funeral of the veteran's brother, who had died in a car 
accident.  The family was shocked that the veteran appeared 
sick and yellow, and they contend that he received a 
diagnosis of hepatitis from a private Dr. S. during the leave 
or soon after service when he attended a pre-employment 
physical for a pest control company.  The veteran was still 
visibly sick when he left after the funeral but the family 
believes that he was treated at a military hospital in Denver 
before he was returned to Vietnam or just before retirement 
from service.  Although Dr. S. has since died, the 
appellant's November 2000 statement alleges that the 
veteran's private medical records, including a private 
diagnosis of hepatitis in the late 1960s, are available from 
the basement archives of the N. Clinic, which has moved to a 
new location.  The family is convinced that the veteran had 
hepatitis during the emergency leave because the younger son 
was diagnosed with hepatitis two weeks after exposure to the 
veteran, when no other cases had been identified in the 
region.  

In February 1994, a VA examiner noted a history of 
alcoholism, and the diagnostic impression was cirrhosis and 
hepatitis.  

The veteran died in March 1998.  The March 1998 autopsy 
report states that the cause of death was congestive heart 
failure with evidence of recent infarction, with end-stage 
cirrhosis being an important contributing factor.  In 
contrast, the March 1998 death certificate states that the 
cause of death was adult respiratory distress syndrome due to 
or as a consequence of pneumonia due to or as a consequence 
of acute renal insufficiency due to or as a consequence of 
liver failure.  Although the record shows a history of the 
veteran's detoxification attempts, the veteran's family 
contends that he incurred hepatitis in service that 
contributed to the end-stage cirrhosis that contributed to 
his death.  The veteran's family contends that alcohol abuse 
was not solely responsible for the end-stage cirrhosis.  

During the pendency of this appeal, there has also been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VARO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown , 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

This case must be remanded because the VA has a duty to 
assist the appellant in obtaining all of the veteran's 
service medical records.  The veteran's family alleges that 
he was treated for hepatitis at a military hospital in 
Denver, Colorado, sometime in the late 1960s or early 1970s.  
These records, if they exist, are not in the claims folder.  
The VA must make reasonable efforts to associate all of the 
veteran's service medical records with the claims folder or 
to confirm that the records are unavailable.  Hayre v. West, 
188 F.3d 1327 (Fed. Cir. 1999); Jolly v. Derwinski, 1 Vet. 
App. 37 (1990).  Whenever the Secretary attempts to obtain 
records from a Federal department or agency, the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile. Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  

This case must be remanded because the VA has a duty to 
assist the appellant in obtaining Dr. S.' private medical 
records from the N. Clinic archives, which the veteran's 
family contends will include an in-service diagnosis of 
hepatitis.  The record does not show that these private 
medical records were obtained or confirmed as unavailable 
from the N. Clinic's new location.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  Full compliance with the duty to assist includes 
VA's assistance in obtaining relevant records from physicians 
when the appellant has provided concrete data as to time, 
place and identity.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  

The VA also has a duty to assist the appellant in obtaining a 
VA medical opinion.  The Secretary shall treat an opinion as 
being necessary to make a decision on a claim if the evidence 
of record before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) indicates that the disability 
or symptoms may be associated with the claimant's active 
military, naval, or air service; but (C) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:  

1.  The RO should obtain or confirm as 
unavailable the veteran's medical records 
from the late 1960s and early 1970s from 
the appropriate military hospital in 
Denver, Colorado, and Dr. S.' private 
medical records from the N. Clinic 
archives.  The RO should associate with 
the claims file copies of the veteran's 
complete treatment reports from all 
sources, which records have not 
previously been secured.  Failures to 
respond or negative replies should be 
noted in writing and also associated with 
the claims folder.  

2.  Request a review of the claims folder 
by a VA hepatology examiner.  The 
hepatology examiner should then offer a 
medical opinion as to: a) the medical 
classification of the veteran's 
hepatitis, if any, and the data required 
for medical classification; b) whether it 
is as likely as not that hepatitis was 
incurred during service; c) whether it is 
as likely as not that hepatitis 
preexisted service and was aggravated in 
active service; and d) whether it is as 
likely as not that hepatitis was the 
principal or contributory cause of the 
veteran's death in March 1998.  In order 
to constitute the contributory cause of 
death it must be shown that the service-
connected disability contributed 
substantially or materially; that it 
combined to cause death; that it aided or 
lent assistance to the production of 
death.  It is not sufficient to show that 
it casually shared in producing death, 
but rather it must be shown that there 
was a causal connection.  38 C.F.R. 
§ 3.312(c) (2000).  

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the VA, including, among others things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If there is not complete 
compliance with the directives of this 
remand, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for cause of the 
veteran's death based on the entire 
evidence of record.  All pertinent law, 
regulations, and Court decisions should 
be considered.  If the claim remains in a 
denied status, the appellant and her 
representative, if any, should be 
provided with a supplemental statement of 
the case, which includes notice of any 
additional pertinent laws and regulations 
that were used, and a full discussion of 
action taken on the veteran's claim.  The 
RO's actions should follow the Court's 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  A reasonable 
period of time for a response should be 
afforded.  

5.  Thereafter, if appropriate, the case 
should be returned to the Board for 
further appellate review.   By this 
remand, the Board intimates no opinion as 
to any final outcome warranted.  No 
action is required of the veteran until 
he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



